Citation Nr: 0403238
Decision Date: 02/04/04	Archive Date: 03/31/04

Citation Nr: 0403238	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for hypertensive and 
arteriosclerotic heart disease with unstable angina, 
currently evaluated as 30 percent disabling, to include the 
question of the proper effective date for a disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

In a May 2001 decision, the Board denied the veteran's claim, 
and he subsequently appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2002, the Court reversed the Board's decision and ordered the 
Board to assign an evaluation of not less than 60 percent for 
the veteran's heart disease with unstable angina, and to 
assign an effective date.  Subsequently, on October 15, 2003, 
the Board remanded this case back to the RO for further 
action.  


VACATUR

As indicated above, the Board remanded the veteran's claim 
back to the RO on October 15, 2003.  The Board, however, has 
taken further notice of the fact that the Court, in October 
2002, reversed the Board's prior decision and ordered that an 
evaluation of not less than 60 percent be assigned for the 
service-connected heart disease with unstable angina, and an 
effective date.  Given this, and to provide the veteran with 
every consideration in the adjudication of his appeal, the 
Board has determined that a decision on this claim is 
appropriate at the current time.  Accordingly, it is the 
decision of the Board that the October 15, 2003 remand should 
be, and is, VACATED.  


In view of the Board's order vacating the October 15, 2003 
remand, a new decision will be rendered on this issue 
separately, and that decision will be entered as if the 
October 15, 2003 Board remand had never been issued.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

Citation Nr: 0327578
Decision Date: 10/15/03	Archive Date: 01/21/04

DOCKET NO. 00-18 067               DATE OCT 15, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to an increased disability evaluation for hypertensive
and arteriosclerotic heart disease with unstable angina, currently
evaluated as 30 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had active service from July 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a June 1999 rating decision of the Department
of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico
(RO) which denied the veteran an increased disability evaluation
for his hypertensive and arteriosclerotic heart disease.

The Board issued a decision in May 2001, which denied the benefit
sought on appeal. The veteran subsequently appealed to the United
States Court of Appeals for Veterans Claims (Court). In October
2002, the Court issued a decision, which reversed the Board's
decision and remanded the veteran's claim. Of particular relevance,
the Court stated that the Board had incorrectly interpreted the
relevant rating criteria and, thus, incorrectly denied an increased
disability evaluation for his heart disorder. In particular, the
Court held that under 38 C.F.R. 4.104, Diagnostic Codes 7005 and
7007, there does not have to be both left ventricular dysfunction
and ejection fraction of 30 to 50 percent in order for a claimant
to be entitled to a 60 percent disability evaluation. Likewise, the
Court found that the veteran was entitled to such a 60 percent
disability evaluation because he had a mild left ventricular
impairment and an ejection fraction of 50 percent. Therefore, the
Court concluded that a remand was warranted in order to provide the
Board an opportunity to assign the veteran a disability evaluation
of at least 60 percent, and an effective date in accordance with
the law.

REMAND

The veteran essentially contends that the current disability
evaluation assigned for his heart disability does not accurately
reflect the severity of that disability. Specifically, the veteran
asserts that his disability should be evaluated as at least 60
percent disabling because he experiences chest pain and fatigue. A
review of the record leads the Board to conclude that additional
development is needed in this case before proceeding with appellate
disposition, as the record does not contain sufficient development
to make a decision on the veteran's claim at this time.

As a preliminary matter, the Board notes that while the veteran's
appeal was pending, there was a significant change in the law
pertaining to veteran's benefits. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA). See 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107 (2003).
The VCAA applies to all pending claims for VA benefits, and
provides that the VA shall make reasonable efforts to assist a
claimant in obtaining evidence necessary to substantiate his or her
claim for benefits. Changes potentially relevant to the veteran's
appeal include the establishment of specific procedures for
advising the claimant and his or her representative of information
required to substantiate a claim, a broader VA obligation to obtain
relevant records and advise claimants of the status of those
efforts, and an enhanced requirement to provide a VA medical
examination or obtain a medical opinion in cases where such a
procedure is necessary to make a decision on a claim.

A review of the claims file does not reflect that the veteran was
properly advised of the changes brought about by the VCAA, 38
U.S.C.A. 5102, 5103, 5103A, and 5107. The Board notes the record is
entirely negative for evidence of consideration of the provisions
of the VCAA by the RO and the veteran's claims were certified to
the Board without the veteran being given appropriate notice of his
rights and responsibilities and VA's responsibilities under the
VCAA. Recent decisions by the U.S. Court of Appeals for Veterans
Claims (Court) have mandated that VA ensure strict compliance with
the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet.
App. 183 (2002). The Court has indicated that the VA must satisfy
its duty to notify the veteran as to what is needed to substantiate
his claim and its duty to

notify the veteran of VA's responsibilities in assisting the
veteran in the development of his claim of entitlement to an
increased disability evaluation for hypertensive and
arteriosclerotic heart disease. For example, the Board observes
that notification of the regulations, without a discussion of the
necessary evidence to be obtained is insufficient for purposes of
compliance with the VCAA. As such, the record is entirely negative
for evidence of consideration of the provisions of the VCAA by the
RO and the veteran's claim was certified to the Board without the
veteran being given appropriate notice of his rights and
responsibilities and VA's responsibilities under the VCAA with
regard to his claim of entitlement to an increased disability
evaluation for hypertensive and arteriosclerotic heart disease.
However, the Board cannot correct this deficiency. See Disabled
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339
(Fed. Cir. 2003).

While in theory the Board has the authority to consider law not
considered by the RO, a recent case from the United States Court of
Appeals for the Federal Circuit (Federal Circuit) invalidated a
portion of a VA regulation the Board utilized to notify a claimant
of the VCAA pursuant to 38 U.S.C.A. 5103. See Disabled American
Veterans, et. al. v. Secretary of Veterans Affairs, supra. In that
case, the Federal Circuit held that 38 C.F.R. 19.9(a)(2)(ii), which
required the Board to provide the notice required by 38 U.S.C.A.
5103(a) and provide a claimant not less than 30 days to respond to
the notice, was invalid because it was contrary to 38 U.S.C.A.
5103(b), which provided a claimant one year to submit evidence.
Therefore, at this point in time, the Board cannot provide notice
to the appellant of the provisions of the VCAA.

In addition, the Board notes that, in a decision promulgated on
September 23, 2003, Paralyzed Veterans of America v. Secretary of
Veterans Affairs. No. 02-7007, - 7008, -7009, -7010 (Fed. Cir.
Sept. 22, 2003), the Federal Circuit invalidated the 30-day
response period contained in 38 C.F.R. 3.159(b)(1) as inconsistent
with 38 U.S.C.A. 5103(b)(1). The Federal Circuit made a conclusion
similar to the one reached in Disabled American Veterans, supra
(reviewing a related Board regulation, 38 C.F.R. 19.9). The Federal
Circuit found that the 30-day period provided in 38 C.F.R.
3.159(b)(1) to respond to the VCAA duty to notify is misleading and
detrimental to claimants whose claims are prematurely denied short

of the statutory one-year period provided for response. Since this
case is being returned to the RO in order to inform the veteran of
the information or evidence necessary to substantiate his claim and
which evidence the VA would seek to provide and which evidence the
veteran was to provide, the RO will be able to provide notice
consistent with this recent Federal Circuit Court case, including
informing the veteran that a full year is allowed to respond to a
VCAA notice.

As a result of the change in the law brought about by the VCAA and
the lack of proper notification of that change to the veteran, the
veteran's claim must be remanded to the RO to ensure that the
veteran is given proper notice of his rights and responsibilities
under the VCAA and to ensure that all duty to notify and duty to
assist obligations of the VA are met.

Therefore, it is the Board's opinion that in order to give the
veteran every consideration with respect to the current appeal and
to ensure due process, further development of the case is
necessary. Accordingly, this case is REMANDED for the following
action:

1. Review the Court's October 2002 decision.

2. Review the claims file and ensure that all notification and
development action required by the VCAA is completed under 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002), including written
notice of the evidence, if any, the veteran is expected to provide
in support of his claim and the evidence, if any, that the RO will
obtain for him. See Quartuccio v. Principi, 16 Vet. App. 183, 187
(2002). Any notice given, or action taken thereafter, must comply
with the holdings of Disabled American Veterans v. Secretary of
Veterans Affairs, supra and Paralyzed Veterans of America v.
Secretary of Veterans Affairs, supra.

In particular, the RO is requested to send the veteran notice of
the provisions of the VCAA, the kind of information and evidence
needed from him, and what he could do to help his claim, as well as
his and the VA's responsibilities in obtaining evidence. He should
be given an opportunity to supply additional information, evidence,
and/or argument and to identify additional evidence for VA to
obtain regarding the veteran's claim of entitlement to an increased
disability evaluation for hypertensive and arteriosclerotic heart
disease. The RO should then obtain any referenced records. All new
evidence and/or arguments must be associated with the veteran's
claims folder.

2. The RO should review the veteran's claim in light of all
evidence associated with the claims file subsequent to the transfer
of the claims file to the Board. If the benefit sought is not
granted, the veteran and his representative should be furnished a
supplemental statement of the case and be afforded a reasonable
opportunity to respond before the record is returned to the Board
for further review.

The purpose of this remand is to obtain additional development, and
the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable at this time. The veteran is
free to submit any additional evidence and/or argument he desires
to have considered in connection with his current appeal. See
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 6 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)(Historical
and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the Ros to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West Supp. 2002), only a decision of the
Board of Veterans' Appeals is appealable to the United States Court
of Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 7 -





